9993Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 17-22, 24, 25 and 30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frederiksen et al. (WO 2020/164700 A1, filed February 13, 2019).
Frederiksen teaches the 2-step RACH where MsgA includes a selected DMRS sequence and a preamble transmitted on a PUSCH resource element (paragraphs 0072 and 0075).
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently Amended) A method in a terminal device (Frederiksen WO2020/164700 A1) , comprising: 
determining a DeModulation Reference Signal (DMRS) configuration for a Physical Uplink Shared Channel (PUSCH} (Wireless terminal selects a DMRS sequence from a plurality of sequences for a PUSCH resource element in Figure 5 and paragraph 0075); and 
transmitting  to a network device the PUSCH using the DMRS configuration along with a preamble, in a random access message, wherein the random access message is a message A in a two-step random access procedure (MsgA is transmitted on the uplink (i.e. to a network device) along with a preamble and the selected DMRS in paragraph 0075) .

2. (Currently Amended) The method of claim 1, wherein said determining the DMRS configuration is based on one or more of: 
a frequency hopping configuration, 
a PUSCH mapping type (PUSCH mapping type is orthogonal DMRS sequences used by a plurality of wireless terminals in paragraphs 0069, 0082-0083 and 0098) , 
a PUSCH duration, 
a number of symbols for the DMRS , 
a maximum number of additional DMRS symbols, or 
a Code Division Multiplexing (CDM) group type (DMRS group identifier that includes “code points” for the orthogonal sequences in paragraph 0098).

3. (Currently Amended) The method of claim 1, wherein the DMRS configuration comprises a time domain resource for DMRS (PUSCH resource element is a time domain resource for the DMRS in Figure 5 and paragraph 0075) , and said determining the DMRS configuration comprises determining the time domain resource for the DMRS based on one or more of: 
a frequency hopping configuration, 
a PUSCH mapping type (PUSCH mapping type is orthogonal DMRS sequences used by a plurality of wireless terminals in paragraphs 0069, 0082-0083  and 0098), 
a PUSCH duration, 
a number of symbols for the DMRS, 
a maximum number of additional DMRS symbols, or 
a Code Division Multiplexing (CDM) group type (DMRS group identifier that includes “code points” for the orthogonal sequences in paragraph 0098).

4. (Currently Amended) The method of claim 2 , wherein the one or more of the frequency hopping configuration, the PUSCH mapping type, the PUSCH duration, the number of symbols for the DMRS, the maximum number of additional DMRS symbols or the CDM group type are predetermined by default or determined based on a resource, a sequence, or both the resource and the sequence for the preamble (DMRS configuration is based on PUSCH resource elements and uplink reference signal sequences associated with the random access preamble in Figure 5 and paragraph 0075).

5. (Currently Amended) The method of claim 2, wherein the one or more of the frequency hopping configuration, the PUSCH mapping type, the PUSCH duration, the number of symbols for the DMRS, the maximum number of additional DMRS symbols or the CDM group type are received from the network device via signaling (Signaling mechanism from network to provide the configurations of the physical resource and time, identifier of the random access preamble and DMRS chosen in paragraph 0071) .

6. (Currently Amended) The method of claim 5, wherein the signaling comprises Radio Resource Control (RRC) signaling or Layer 1 signaling, the RRC signaling comprising a system information message, a dedicated signaling message, or both the system information message and the dedicated signaling message, and the Layer 1 signaling comprising Downlink Control Information (DCI) (Signaling mechanism uses DCI (i.e. Layer 1 signaling) in paragraph 0071).

8. (Currently Amended) The method of  claim 3, wherein the time domain resource for the DMRS is determined based on a predetermined mapping between the time domain resource for the DMRS and the one or more of the frequency hopping configuration, the PUSCH mapping type, the PUSCH duration, the number of symbols for the DMRS, the maximum number of additional DMRS symbols or the CDM group type (Time and frequency opportunities for the random access channel (i.e. time domain resources) are configured based on mapping between the random access preambles and PUSCH resource elements in paragraph 0082, where there is a direct mapping between a selected preamble and a selected uplink reference signal sequence (i.e. orthogonal DMRS sequence in paragraph 0083) in paragraph 0086) .

9. (Currently Amended) The method of claim 1, wherein the DMRS configuration comprises a DMRS port,  a DMRS sequence, or both the DMRS port and the DMRS sequence, and said determining the DMRS configuration comprises determining the DMRS port,  the DMRS sequence, or both the DMRS port and the DMRS sequence, based on a resource,  a sequence, or both the resource and the sequence, for the preamble, to a resource for the PUSCH, or both for the preamble and to the resource for the PUSCH (DMRS configuration includes a DMRS sequence that is based on a selected preamble and a selected uplink reference signal sequence (i.e. orthogonal DMRS sequence in paragraph 0083) in paragraph 0086 and on uplink shared resource (i.e. PUSCH in paragraph 0082) on paragraph 0083) .

10. (Currently Amended) The method of claim 9, wherein said determining the DMRS port, the DMRS sequence, or both the DMRS port and the DMRS sequence, comprises: 
determining the DMRS port as a DMRS port that is mapped to the resource, the sequence, or both the resource and the sequence, for the preamble, to the resource for the PUSCH, or both for the preamble and to the resource for the PUSCH, and/or determining the DMRS sequence as a DMRS sequence that is mapped to the resource, the sequence, or both the resource and the sequence, for the preamble, to the resource for the PUSCH, or both for the preamble and to the resource for the PUSCH (Frederikson teaches the alternative mapping of the DMRS sequence to the preamble in paragraph 0086, where the preamble is also mapped to the uplink shared channel resource in paragraph 0097) , or 
selecting the DMRS port randomly from a set of DMRS ports that are mapped to the resource, the sequence, or both the resource and the sequence for the preamble, to the resource for the PUSCH, or both for the preamble and to the resource for the PUSCH, and/or selecting the DMRS sequence randomly from a set of DMRS sequences that are mapped to the resource, the sequence, or both the resource and the sequence, for the preamble, to the resource for the PUSCH, or both for the preamble and to the resource for the PUSCH (Frederikson teaches the alternative random selection of the DMRS sequence in paragraph 0072).

13. (Currently Amended) A terminal device (Frederiksen WO2020/164700 A1), comprising :
a processor; and 
a memory, the memory comprising instructions which, when executed by the processor, cause the terminal device to: 
determine a DeModulation Reference Signal (DMRS) configuration for a Physical Uplink Shared Channel (PUSCH) (Wireless terminal selects a DMRS sequence from a plurality of sequences for a PUSCH resource element in Figure 5 and paragraph 0075); and 
transmit to a network device the PUSCH using the DMRS configuration along with a preamble, in a random access message, wherein the random access message is a message A in a two-step random access procedure (MsgA is transmitted on the uplink (i.e. to a network device) along with a preamble and the selected DMRS in paragraph 0075).

17. (Currently Amended) A method in a network device (Frederiksen WO2020/164700 A1), comprising: 
detecting a preamble from a terminal device, as a part of a random access message, the random access message further comprising a Physical Uplink Shared Channel (PUSCH) wherein the random access message is a message A in a two-step random access procedure (MsgA is transmitted on the uplink (i.e. to a network device) along with a preamble and the selected DMRS in paragraph 0075); and 
determining a DeModulation Reference Signal (DMRS) configuration for the PUSCH (Network node determines an orthogonal DMRS sequence to decode the transmission in paragraph 0069) .

18. (Currently Amended) The method of claim 17, wherein said determining the DMRS configuration is based on one or more of: 
a frequency hopping configuration, 
a PUSCH mapping type (PUSCH mapping type is orthogonal DMRS sequences used by a plurality of wireless terminals in paragraphs 0069, 0082-0083  and 0098), 
a PUSCH duration, 
a number of symbols for the DMRS,
 a maximum number of additional DMRS symbols, or 
a Code Division Multiplexing (CDM) group type (DMRS group identifier that includes “code points” for the orthogonal sequences in paragraph 0098) .

19. (Currently Amended) The method of claim 17, wherein the DMRS configuration comprises a time domain resource for DMRS (Subsection 3.2 Demodulation Reference Signal, where timing advance TA corresponds to the time domain resource), and said determining the DMRS configuration comprises determining the time domain resource for DMRS based on one or more of: 
a frequency hopping configuration, 
a PUSCH mapping type (PUSCH mapping type is orthogonal DMRS sequences used by a plurality of wireless terminals in paragraphs 0069, 0082-0083  and 0098), 
a PUSCH duration, 
a number of symbols for the DMRS, 
a maximum number of additional DMRS symbols, or 
a Code Division Multiplexing (CDM) group type (DMRS group identifier that includes “code points” for the orthogonal sequences in paragraph 0098).

20. (Currently Amended) The method of claim 18, wherein the one or more of the frequency hopping configuration, the PUSCH mapping type, the PUSCH duration, the number of symbols for the DMRS, the maximum number of additional DMRS symbols or the CDM group type are predetermined by default or determined based on a resource, a sequence, or both the resource and the sequence for the preamble (DMRS configuration is based on PUSCH resource elements and uplink reference signal sequences associated with the random access preamble in Figure 5 and paragraph 0075).

21. (Currently Amended) The method of claim 18, further comprising: transmitting the one or more of the frequency hopping configuration, the PUSCH mapping type, the PUSCH duration, the number of symbols for the DMRS, the maximum number of additional DMRS symbols or the CDM group type to the terminal device via signaling (Signaling mechanism from network to provide the configurations of the physical resource and time, identifier of the random access preamble and DMRS chosen in paragraph 0071).

22. (Currently Amended) The method of claim 21, wherein the signaling comprises Radio Resource Control (RRC) signaling or Layer 1 signaling, the RRC signaling comprising a system information message, a dedicated signaling message, or both the system information message and the dedicated signaling message, and the Layer 1 signaling comprising Downlink Control Information (DCI) (Signaling mechanism uses DCI (i.e. Layer 1 signaling) in paragraph 0071).

24. (Currently Amended) The method of claim 19, wherein the time domain resource for the DMRS is determined based on a predetermined mapping between the time domain resource for the DMRS and the one or more of the frequency hopping configuration, the PUSCH mapping type, the PUSCH duration, the number of symbols for the DMRS, the maximum number of additional DMRS symbols or the CDM group type (Time and frequency opportunities for the random access channel (i.e. time domain resources) are configured based on mapping between the random access preambles and PUSCH resource elements in paragraph 0082, where there is a direct mapping between a selected preamble and a selected uplink reference signal sequence (i.e. orthogonal DMRS sequence in paragraph 0083) in paragraph 0086).

25. (Currently Amended) The method of claim 17, wherein the DMRS configuration comprises a DMRS port, a DMRS sequence, or both the DMRS port and the DMRS sequence (Frederikson teaches the alternative random selection of the DMRS sequence in paragraph 0072), and 
said determining the DMRS configuration comprises determining the DMRS port, the DMRS sequence, or both the DMRS port and the DMRS sequence, based on a resource, a sequence, or both the resource and the sequence for the preamble,  to a resource for the PUSCH, or both for the preamble and to the resource for the PUSCH (Frederikson teaches the alternative mapping of the DMRS sequence to the preamble in paragraph 0086, where the preamble is also mapped to the uplink shared channel resource in paragraph 0097).

30. (Currently Amended) A network device (Frederiksen WO2020/164700 A1) comprising;
a processor; and 
a memory, the memory (730) comprising instructions which, when executed by the processor, cause the network device to: 
detect a preamble from a terminal device, as a part of a random access message, the random access message further comprising a Physical Uplink Shared Channel (PUSCH) wherein the random access message is a message A in a two-step random access procedure (MsgA is transmitted on the uplink (i.e. to a network device) along with a preamble and the selected DMRS in paragraph 0075); and 
determine a DeModulation Reference Signal (DMRS) configuration for the PUSCH (Network node determines an orthogonal DMRS sequence to decode the transmission in paragraph 0069).

Allowable Subject Matter
Claims 7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the features of additional DMRS symbols determined based on the moving speed of the terminal and the generated DMRS sequence using an identifier of the preamble as an initialization parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 7, 2022